IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: ESTATE OF MICHAEL P.                    : No. 114 EM 2019
 DONATUCCI, DECEASED                            :
                                                :
                                                :
 PETITION OF: MEGHAN E. KLEIN,                  :
 INDIVIDUALLY AND IN HER CAPACITY AS            :
 EXECUTRIX OF THE ESTATE OF                     :
 MICHAEL P. DONATUCCI                           :

                                        ORDER


PER CURIAM

       AND NOW, this 10th day of February, 2020, the Application “for Leave to File

Reply in Support of Application for Exercise of King’s Bench Power or Extraordinary

Jurisdiction and for Oral Argument,” to the extent it seeks leave to file a reply, is

GRANTED. In all other respect, the Application “for Leave to File Reply in Support of

Application for Exercise of King’s Bench Power or Extraordinary Jurisdiction and for Oral

Argument” is DENIED.

       The Application “to Supplement the Record and/or Conform the Record,” to the

extent it seeks leave to file that submission in this Court, is GRANTED. In all other

respects, the Application “to Supplement the Record and/or Conform the Record” is

DENIED.

       The Application “for Exercise of Either King’s Bench Power or Extraordinary

Jurisdiction” is DENIED.

       Justices Dougherty and Wecht did not participate in the consideration or decision

of this matter.